DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-17 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art of record fails to suggest or disclose the multi-bit binary address assuming a first value responsive to the voltage level being a first voltage level, a second value responsive to the voltage level being a second voltage level, and a third value responsive to the voltage level being a floating voltage level between the first voltage level and the second voltage level, the circuit component further configured to be connected to a clock signal line and a data signal line in an electronic device along with at least two other substantially identical circuit components also configured to be connected to the clock signal line and the data signal line, each of the circuit component and the at least two other substantially identical circuit components having unique multi-bit binary address selected from among the least three unique multi-bit binary addresses. 
	 Here the significant part of the claim language has the third value responsible to the voltage level being a floating voltage level between the first voltage level and the second voltage level. The next closest art being that of Eddleman (US 20140281080) that discloses the at least multi-bit binary addresses but does not go into particular detail such that the value of the voltage level is a floating point voltage level between the first voltage level and the second voltage level as well as the assumption of a first value responsive to the voltage level being a first voltage level.  Although one skill in the art would assume the voltage levels to be present, one would not assume the particularity of a floating point voltage level between the first and the second level assuming a first value responsible to the voltage 
 	With respect to claim 11, the prior art of record fails to suggest or disclose a plurality of secondary circuit components, each of the plurality of secondary circuit components configured to be assigned a unique multi-bit binary address selected from among at least three unique multi-bit binary addresses by application of a voltage to a single electrical contact of each respective one of the plurality of secondary circuit components, different levels of the voltage applied to the single electrical contact being associated with different unique multi-bit binary addresses, the master circuit configured to define a particular one of the plurality of secondary circuit components to communicate with by transmitting one of the unique multibit binary addresses over a signal line electrically coupled to a communication interface in each of the plurality of secondary circuit components, wherein the master circuit component and the plurality of secondary circuit components communicate via a serial bus protocol including a clock signal line and a single data line, the electronic device being included in a radio frequency device.
 	Here the specificity of the master circuit as well as secondary circuit components being included in a radio frequency device distinguish over the prior art of Eddlemen.  The master circuit configured to define a particular one of the plurality of secondary circuit components to communicate with by transmitting one of the unique multibit binary addresses over a signal line electrically coupled to a communication interface in each of the plurality of secondary circuit components, wherein the master circuit component and the plurality of secondary circuit components communicate via a serial bus protocol including a clock signal line and a single data line, the electronic device being included in a radio frequency device is not found in Eddlemen.
	With respect to claim 22, the prior art of record fails to suggest or disclose the electronic circuitry including a voltage divider and a plurality of comparators, the single electrical 
 	Here specifically, the combination of the claim language specificity and the voltage divider and other components are not found in Edelman.  As such, the claim is deemed allowable as it would not be obvious to add the voltage divider or the comparators in such a specific way so that the invention disclosed would be obvious to produce at the time the invention was made. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842